Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Applications
2.	Claims 2-6, 8, 11-15, 17, and 20 have been cancelled, and claims 21-33 have been added. Claims 1, 7, 9-10, 16, 18-19, and 21-33 are allowed.
Response to Arguments
3.	35 U.S.C 101 abstract idea rejection for claim 1-20 is withdrawn based on the amendment filed on 8/18/21.
Claim Interpretation
Independent Claim 10 and its dependent claim 16, 18, and 26-30 includes the “computer readable storage medium”. As per the filed specification of the current case the claimed  computer storage medium excludes the waves or signals per se (e.g., In the claims, the phrase "computer storage medium," "computer-readable storage medium," and variations thereof does not include waves or signals per se and/or communication media” (Refer to Para. [0059]).

					Allowable Subject Matter
4.         Claims 1, 7, 9-10, 16, 18-19 and 21-33 are allowed. 
The following is an examiner’s statement of reasons for allowance for claim 1:  
	The closest prior art Chu (US PG Pub: 2011/0314273) appears to teach the data grading transmission method comprises steps of: (a) enabling the transmitting terminal to grade the data according to a preset data security rule and to mark the data with labels which are used to distinguish levels of the data; (b) enabling the transmitting terminal to designate transmission 
	Ueda (US PG Pub: 2005/0108649) appears to teach teaches basic concept of grading, labeling of results of an execution (Para. [0054]).
Vasseur (US PG Pub: 2019/0138938) appears to teach the concept of control loop system and control loop (Para. [0058]).
None of the prior art on record taken either alone or in obvious combination disclose the “ instructing, by the ACLGDL system, the control loop system to collect additional data from the domain based upon a labeling-collection policy that defines the additional data to be collected ; preparing, by the ACLGDL system, the additional data for labeling based upon a labeling assembly policy that defines how the additional data is to be aggregated, organized, and formatted for labeling; labeling, by the ACLGDL system, the additional data for use by an output system based upon a labeling policy that defines how the additional data is to be labeled, thereby creating labeled data; and publishing, by the ACLGDL system, to the output system, the grade for the performance of the control loop and the labeled data based upon a publishing policy that defines how the labeled data is to be published” in addition with the other claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Independent claims 10, and 19 recites similar allowable limitation as claim 1. Hence independent claim 10 and its dependent claim 16, 18, and 26-30 are also allowed. Independent claim 19, and its dependent claim 31-33 are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116